             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X

      NICOLE DI SCHINO,

                                   Plaintiff,                         COMPLAINT

                    - against -

    MERGERMARKET (U.S.) LTD.
    d/b/a Acuris,
                       Defendant.
--------------------------------------X

               Plaintiff Nicole Di Schino (“Di Schino” or “plaintiff”) by her attorneys, Vladeck,

Raskin & Clark, P.C., complains of defendant Mergermarket (U.S.) Ltd. (“Mergermarket,” “the

Company,” or “defendant”) as follows:

                                       NATURE OF CLAIMS

               1.        Di Schino is a former practicing attorney with years of experience in anti-

corruption compliance and enforcement. In 2012, Di Schino left private practice to work as an

Associate Editor for a Mergermarket publication now known as the Anti-Corruption Report

(“ACR”).

               2.        Before Di Schino informed her managers that she was pregnant and planned

to exercise her maternity leave rights, they praised her performance and routinely rewarded her

with merit-based salary increases and bonuses. In 2015, in recognition of Di Schino’s

contributions, Mergermarket promoted Di Schino to Editor in Chief of the ACR.

               3.        Based on Di Schino’s track record with the ACR, Di Schino never thought

that her job might be in jeopardy until she notified her supervisor in March 2019 that she had

experienced a miscarriage and later, in June 2019, that she was pregnant and planned to exercise

her maternity leave rights.


                                                  1
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 2 of 15




               4.      Less than three weeks after Di Schino informed Mergermarket that she was

pregnant and would be taking leave, Mergermarket fired Di Schino. The Company admitted that

Di Schino’s firing had nothing to do with her performance. To the contrary, Di Schino was

heralded as an “asset” to the company. Rather, according to Di Schino’s manager, her job had been

eliminated because of budgetary reasons.

               5.      Contrary to Mergermarket’s statements that it “eliminated” Di Schino’s

position, the Company has since effectively replaced Di Schino with her less experienced

coworker who, prior to Di Schino’s firing, reported to Di Schino.

               6.      To make matters worse, even after terminating her employment,

Mergermarket continued to discriminate against Di Schino and retaliated against her for her

complaints about the Company’s unlawful conduct.

               7.      On January 13, 2020, Di Schino submitted a charge against Mergermarket

(“January 2020 Charge”) to the United States Equal Employment Opportunity Commission

(“EEOC”). Ten days later, Mergermarket rejected without explanation Di Schino’s pending

candidacy for an editorial position for which she was undoubtedly qualified.

               8.      Di Schino brings this action to remedy discrimination and retaliation in

violation of Title VII of the Civil Rights Act as amended, 42 U. S.C. § 2000e et seq. (“Title VII”).

Di Schino also brings this action to remedy discrimination and retaliation in violation of the New

York State Human Rights Law (“State Law”), N.Y. Exec. Law § 296 et seq., and the New York

City Human Rights Law (“City Law”), New York City Administrative Code, § 8–101 et seq.

               9.      In addition, Di Schino brings this action to remedy violations of the Family

and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”).




                                                 2
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 3 of 15




               10.     Di Schino seeks injunctive and declaratory relief, compensatory, liquidated

and punitive damages, and all other appropriate equitable and legal relief pursuant to Title VII, the

FMLA, the State Law, and the City Law.

                                 JURISDICTION AND VENUE

               11.     This Court has jurisdiction over plaintiff’s Title VII claims pursuant to 42

U.S.C. §20005(f)(3). This Court has jurisdiction over plaintiff’s FMLA claims under 29 U.S.C.

§ 2617.

               12.     This Court has supplemental jurisdiction over plaintiff’s State Law and City

Law claims pursuant to 28 U.S.C. § 1367 because these claims closely relate to her Title VII and

FMLA claims, having arisen out of a common nucleus of operative facts, such that all claims form

part of the same case or controversy.

               13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

defendant maintains offices in New York City and because a substantial part of the events or

omissions giving rise to the claims occurred in New York City.

               14.     Pursuant to Section 8-502(c) of the New York City Human Rights Law, Di

Schino will cause to be served a copy of this Complaint on the City of New York Commission on

Human Rights and the Corporation Counsel of the City of New York.

               15.     On January 13, 2020, Di Schino filed a charge against Mergermarket

alleging unlawful sex discrimination with the EEOC. On February 27, 2020, Di Schino filed a

supplemental charge with the EEOC alleging claims of retaliation against Mergermarket. On

August 24, 2020, the EEOC issued plaintiff a notice informing her of the right to sue under Title

VII.




                                                 3
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 4 of 15




                                            PARTIES

               16.    Di Schino is a resident of the State of New York. She worked at

Mergermarket at its headquarters in New York City for almost seven years until the Company fired

her when she informed Mergermarket that she was pregnant.

               17.    Mergermarket, also known as Acuris, is a privately held financial news and

data firm. Mergermarket has headquarters in New York, London, Mumbai, and Hong Kong.

                                  FACTUAL ALLEGATIONS
                                       Background

               18.    Di Schino is a former practicing attorney with years of experience in civil,

criminal, and complex commercial litigation. Di Schino’s expertise, which she honed as a litigator

and later as an editor, is in anti-corruption compliance and enforcement.

               19.    Di Schino graduated from New York University School of Law in 2007.

After graduating, she worked as an associate at Quinn Emanuel Urquhart & Sullivan, LLP and

then at Manatt Phelps & Phillips LLP (“Manatt”). As a practicing attorney, Di Schino represented

and advised clients on a variety of matters. During her time at Manatt in particular, Di Schino

developed an expertise in anti-corruption work, advising clients on anti-corruption compliance and

enforcement matters, including responding to government requests. Di Schino also designed

compliance programs and conducted compliance training in anti-corruption.

                              Di Schino’s Success at Mergermarket

               20.    In November 2012, Di Schino left Manatt to work as an Associate Editor at

the ACR, which was then known as the FCPA report. The ACR is a biweekly subscription

publication that covers anti-corruption issues and compliance strategies. The ACR’s primary

audience is in-house compliance professionals and their advisors. At the time Di Schino started as

Associate Editor, a small, privately-held company owned the ACR.


                                                4
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 5 of 15




               21.     In the spring of 2014, Mergermarket acquired the FCPA Report and its sister

publication, the Hedge Fund Law Report (“HFLR”). Mergermarket is a multinational media

company that provides news, research, analysis, and data on the financial markets.

               22.     The next year, in April 2015, Mergermarket promoted Di Schino from

Associate Editor to Editor in Chief of the ACR. In the promotion letter Di Schino received from

Mark Seber (“Seber”), the Human Resource Manager for Mergermarket Americas, Seber

congratulated Di Schino, writing that her “hard work and dedication [] made this promotion well-

deserved.”

               23.     Di Schino’s new position came with a significant increase in

responsibilities. After her promotion, Di Schino was responsible for, among other things,

developing and implementing the editorial strategy for the ACR, working with internal and

external contributors, and developing relationships with sources. Additionally, in her time as

Editor in Chief, Di Schino designed and launched a newsletter product to grow the ACR’s outreach

to subscribers and potential subscribers. Di Schino also worked directly with sales staff to increase

revenue by fostering relationships with in-house compliance teams. Finally, Di Schino served as

the public face of the ACR at industry events. In this position, Di Schino oversaw approximately

three employees.

               24.     As Editor in Chief of the ACR, Di Schino reported to Rebecca Hughes

Parker (“Parker”), the Global Editor in Chief of the ACR and the Cybersecurity Law Report,

another Mergermarket publication.

               25.     As part of her promotion, Di Schino received an increase in salary and

became eligible to receive a discretionary annual bonus.




                                                 5
1131758 v1
               Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 6 of 15




                26.   Mergermarket paid Di Schino the maximum target bonus in each of her four

years as ACR’s Editor in Chief, including, most recently, in February 2019. Mergermarket also

increased Di Schino’s salary each year.

                      Mergermarket Learns about Di Schino’s Pregnancies

                27.   In the first week of March 2019, Di Schino confided in a colleague, Meagan

Zwiebel (“Zwiebel”), the Senior Editor of the ACR, that Di Schino had learned that she was

pregnant in February 2019 and had suffered a miscarriage in the beginning of March. Di Schino

told Zwiebel that she was trying to become pregnant again.

                28.    Zwiebel expressed her support for Di Schino and asked Di Schino if

Zwiebel could tell Parker, Zwiebel and Di Schino’s supervisor, that Di Schino had been pregnant

and had experienced a miscarriage. Di Schino agreed that Zwiebel should do so. Zwiebel

communicated to Parker in early March 2019 that Di Schino had been pregnant and had a

miscarriage.

                29.   Di Schino learned that she was pregnant again later in Spring 2019.

                30.   On June 18, 2019, Di Schino informed Parker and the majority of the ACR

team that she was pregnant and that her pregnancy was high-risk. Di Schino explained to Parker

and to Di Schino’s direct reports that Di Schino would be taking leave.

                31.   Several weeks later, on July 10, 2019, Di Schino informed Rory Sullivan

(“Sullivan”), the Managing Director of Risk & Compliance for Mergermarket Americas, that

Di Schino was pregnant and that Di Schino’s child was due in December. Along with Parker,

Sullivan was responsible for high-level decision making regarding the ACR’s operations.

                32.   On July 17, 2019, Sullivan wrote to the entire Law Report Group, which

included the ACR, that the Law Report Group would be having a mandatory “collective team



                                                6
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 7 of 15




meeting” for all Law Report Group publications on July 30, 2019. According to Sullivan’s email,

the purpose of the collective team meeting was to “review operational initiatives and strategy for

the remainder of the year.”

                                           Termination

               33.    On July 29, 2019, the day before the “collective team meeting” was

scheduled, Sullivan reached out to Di Schino individually and asked for a “one-on-one” meeting.

Di Schino agreed to meet with him the next day.

               34.    During this meeting, Sullivan and Seber, the Head of HR, informed

Di Schino that she was being “laid off.” Sullivan and Seber told Di Schino that the lay-off was not

related to her performance. To the contrary, Sullivan told Di Schino that she had been an “asset”

to the publication. Sullivan told Di Schino that Mergermarket had eliminated her role, purportedly

due to budget cutbacks.

               35.    On August 6, 2019, Di Schino spoke to Sullivan once again to discuss

Mergermarket’s decision to fire her. Sullivan reiterated that Di Schino’s termination was “not

related to [her] performance,” that the ACR and Mergermarket “valued [her] contributions to

making the publication what it is” and that he would “never say anything to the contrary.”

Di Schino’s last day at the Mergermarket was August 9, 2019.

               36.    Mergermarket’s rationale for firing Di Schino is pretextual.

               37.    First, Mergermarket purportedly eliminated Di Schino’s position rather than

that of her supervisor, Parker, who was not pregnant and did not notify the Company that she

intended to take a protected leave. Unlike Di Schino, Parker struggled in her role at Mergermarket.

Although Parker was initially responsible for three publications, the ACR, the HFLR, and the

Cybersecurity Law Report, Mergermarket removed her from overseeing the HFLR. Upon



                                                7
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 8 of 15




information and belief, it did so because Parker was unable to handle oversight of all three

publications.

                38.    Second, although the ACR, along with some of the other Mergermarket

publications, experienced financial difficulty, this had been true for virtually the entire time

Di Schino had worked at the ACR. During the nearly four years that Di Schino served as Editor

in Chief, the ACR had never met its sales targets. However, it was not until Di Schino notified

Sullivan that she was pregnant that Mergermarket purportedly decided to eliminate her position.

                39.    Finally, Mergermarket’s explanation that it had eliminated Di Schino’s

position—Editor in Chief of the publication—was false. Upon information and belief, Zwiebel,

who was not pregnant, replaced Di Schino in many of her responsibilities, including serving as the

public face of the Company. Zwiebel has less experience than Di Schino and no experience running

a publication. Prior to Di Schino’s firing, Zwiebel reported to Di Schino.

                40.    Upon information and belief, the Company increased Zwiebel’s salary after

it terminated Di Schino’s employment. Zwiebel’s salary now matches what Mergermarket paid

Di Schino before it purportedly laid her off.

                                            Retaliation

                41.    In early August 2019, Di Schino told Mergermarket that she believed that

it had discriminated against her on the basis of her sex and pregnancy. Di Schino also complained

to Mergermarket about its discriminatory conduct through her attorneys on August 15, 2019.

                42.    Even though Mergermarket fired Di Schino purportedly for financial

reasons, in early 2020, Di Schino learned that Mergermarket was actively recruiting employees

for HFLR, ACR’s sister publication.




                                                8
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 9 of 15




               43.     On January 7, 2020, an external recruiter for Mergermarket sent Di Schino

an email inviting Di Schino to apply for the role of Associate Editor at the HFLR. Despite

Mergermarket’s claim that it had eliminated Di Schino’s Editor in Chief position for financial

reasons, the external recruiter also told Di Schino that the maximum salary for the Associate Editor

position exceeded her total compensation as Editor in Chief of ACR.

               44.     Di Schino applied for the job, explaining to the recruiter that, in her prior

roles as Associate Editor and Editor in Chief of HFLR’s sister publication ACR, Di Schino “was

responsible for drafting and editing articles in the style and format used by [HFLR]”; [she] had

built relationships with sources and contacts who would be relevant to HFLR; [she] already had

an “established relationship with the HFLR sales team;” and she was “familiar with the front- and

back-end of the HFLR website.”

               45.     On January 13, 2020, Di Schino filed the January 2020 charge against

Mergermarket with the EEOC.

               46.     Ten days after Di Schino filed the January 2020 Charge, she received an

email from the external recruiter. The recruiter told Di Schino that she “heard back from [her]

contact yesterday that they do not want to move forward with [Di Schino’s] candidacy for the

position.” Further, the recruiter explained that “[a]lthough [she] asked, [she] was not given

feedback” as to why Mergermarket was not interested in moving forward.

               47.     Upon information and belief, Mergermarket refused to consider Di Schino’s

candidacy for the Associate Editor position because she raised protected complaints of unlawful

discrimination.




                                                 9
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 10 of 15




               48.     First, despite Di Schino’s qualifications, including her editorial and writing

experience and specific knowledge of Mergermarket and HFLR, Mergermarket did not even

interview Di Schino for the position.

               49.     Second, the Editor in Chief of HFLR, Bill de Cordova (“de Cordova”), had

previously expressed his bias against pregnant women. In or around late 2015 or early 2016,

Di Schino discussed with de Cordova, Parker, and Zwiebel, the candidacy of an applicant for a

position at HFLR. Parker and de Cordova joked about the candidate being pregnant, including

explaining that they had looked at the candidate’s baby registry online even though they knew that

they “shouldn’t.” Parker and de Cordova ultimately rejected the candidate.

                                   FIRST CAUSE OF ACTION
                                     Title VII: Discrimination

               50.     Plaintiff repeats and realleges paragraphs 1 through 49 as if fully set forth

herein.

               51.     By the acts and practices described above, defendant discriminated against

plaintiff in the terms and conditions of her employment on the basis of her sex in violation of Title

VII.

               52.     Defendant engaged in these discriminatory practices with malice and with

reckless indifference to plaintiff's rights protected under federal law.

               53.     Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, and mental anguish, humiliation and damage to reputation, as a result of

defendant’s discriminatory practices unless and until this Court grants relief.




                                                  10
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 11 of 15




                                 SECOND CAUSE OF ACTION
                                     Title VII: Retaliation

               54.     Plaintiff repeats and realleges paragraphs 1 through 53 as if fully set forth

herein.

               55.     By the acts and practices described above, defendant retaliated against

plaintiff for her opposition to unlawful discrimination in violation of Title VII.

               56.     Defendant acted with malice and/or reckless indifference to plaintiff's rights

protected under federal law.

               57.     As a result of defendant’s retaliatory acts, plaintiff has suffered, is suffering,

and will continue to suffer irreparable injury, monetary damages, mental anguish, emotional

distress, humiliation and other compensable damage unless and until this Court grants relief.

                                   THIRD CAUSE OF ACTION
                                    State Law: Discrimination

               58.     Plaintiff repeats and realleges paragraphs 1 through 57 as if fully set forth

herein.

               59.     By the acts and practices described above, defendant, in violation of the

State Law, discriminated against plaintiff on the basis of her sex and age.

               60.     Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s discriminatory practices.

                                 FOURTH CAUSE OF ACTION
                                    State Law: Retaliation

               61.     Plaintiff repeats and realleges paragraphs 1 through 60 as if fully set forth

herein.




                                                  11
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 12 of 15




               62.     By the acts and practices described above, defendant, in violation of the

State Law, retaliated against plaintiff because of her opposition to defendant’s unlawful conduct.

               63.     Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s discriminatory practices.

                                   FIFTH CAUSE OF ACTION
                                     City Law: Discrimination

               64.     Plaintiff repeats and realleges paragraphs 1 through 63 as if fully set forth

herein.

               65.     Before Defendant fired Di Schino, she worked for defendant at the

Company’s headquarters in New York City.

               66.     By the acts and practices described above, defendant, in violation of the

City Law, discriminated against plaintiff on the basis of her sex and age.

               67.     Defendant engaged in discrimination with willful or wanton negligence,

with recklessness, and/or with a conscious disregard of plaintiff's rights or conduct so reckless that

it amounts to such disregard.

               68.     Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s discriminatory practices.

                                   SIXTH CAUSE OF ACTION
                                      City Law: Retaliation

               69.     Plaintiff repeats and realleges paragraphs 1 through 68 as if fully set forth

herein.




                                                 12
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 13 of 15




               70.        Before defendant fired Di Schino, she worked for defendant at the

Company’s headquarters in New York City.

               71.        By the acts and practices described above, defendant, in violation of the

City Law, retaliated against plaintiff because of her opposition to defendant’s unlawful conduct.

               72.        Defendant engaged in retaliation with willful or wanton negligence, with

recklessness, and/or with a conscious disregard of plaintiff's rights or conduct so reckless that it

amounts to such disregard.

               73.        Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s discriminatory practices.

                                   SEVENTH CAUSE OF ACTION
                                       FMLA: Interference

               74.        Plaintiff repeats and realleges paragraphs 1 through 73 as if fully set forth

herein.

               75.        By the acts and practices described above, defendant interfered with,

restrained, and denied plaintiff her rights in violation of the FMLA, 29 U.S.C. § 2615(a)(1).

               76.        Defendant knew that their actions violated the FMLA; these violations of

the FMLA were willful and not in good faith.

               77.        Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s actions.

                                    EIGHTH CAUSE OF ACTION
                                         FMLA: Retaliation

               78.        Plaintiff repeats and realleges paragraphs 1 through 77 as if fully set forth

herein.

                                                    13
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 14 of 15




                  79.     By the acts and practices described above, defendant retaliated against

plaintiff for attempting to exercise her rights, in violation of the FMLA, 29 U.S.C. § 2615(a)(2).

                  80.     Defendant knew that their actions violated the FMLA; these violations of

the FMLA were willful and not in good faith.

                  81.     Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s actions.

                                         PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff respectfully requests that this Court enter a Judgment:

                  (a)     declaring the acts and practices complained of herein to be violations of Title

VII, the FMLA, the State Law, and the City Law.

                  (b)     enjoining and permanently restraining these violations of Title VII, the

FMLA, and the State Law, and the City Law.

                  (c)     directing defendant to take such affirmative steps as are necessary to ensure

that the effects of these unlawful practices are eliminated and do not continue to affect plaintiff's

employment opportunities;

                  (d)     directing defendant to place plaintiff in the position she would have occupied

but for defendant’s unlawful treatment of her, and making her whole for all earnings and other benefits

she would have received but for defendant’s discriminatory treatment, including but not limited to

wages, including back pay and front pay, bonuses, and other lost benefits;

                  (e)     directing defendant to pay plaintiff compensatory damages, including

damages for emotional distress, humiliation, pain and suffering, and injury to professional standing

and reputation;



                                                    14
1131758 v1
             Case 1:20-cv-09797 Document 1 Filed 11/20/20 Page 15 of 15




                (f)      directing defendant to pay plaintiff additional amounts as punitive damages;

                (g)      directing defendant to pay plaintiff an additional amount as liquidated

damages under the FMLA;

                (h)      awarding plaintiff such interest as is allowed by law, and damages for any

adverse tax consequences stemming from an award;

                (i)      awarding plaintiff the costs of this action, together with reasonable attorneys'

fees; and

                (j)      awarding such other and further relief as this Court deems necessary and

proper.

                                  DEMAND FOR A TRIAL BY JURY

                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff demands

a trial by jury in this action.


Dated: New York, New York
       November 20, 2020


                                                        VLADECK, RASKIN & CLARK, P.C.

                                                By:            /s/ Anne L. Clark
                                                        Anne L. Clark
                                                        Emily Miller
                                                        Attorneys for Plaintiff
                                                        565 Fifth Avenue, 9th Floor
                                                        New York, New York 10017
                                                        (212) 403-7300




                                                   15
1131758 v1
